DISMISS and Opinion Filed September 2, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00263-CV

                BRIDGET BROWN PARSON, Appellant
                              V.
          US BANK SELECT PORTFOLIO SERVICING, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-12319

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Evans
      This is an appeal from the trial court’s scheduling order. Because generally

an appeal may only be taken from a final judgment and nothing before the Court

reflected a final judgment had been signed, we questioned our jurisdiction over the

appeal and directed appellant to file a letter brief addressing our concern. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Although we

cautioned appellant that failure to comply within ten days could result in dismissal

of the appeal without further notice, more than ten days have passed and appellant

has not complied. See TEX. R. APP. P. 42.3(a),(c).
      With nothing before us demonstrating our jurisdiction, we dismiss the appeal.

See id. 42.3(a),(c).



                                          /David Evans/
                                          DAVID EVANS
                                          JUSTICE

200263F.P05




                                       –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRIDGET BROWN PARSON,                       On Appeal from the 134th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-19-12319.
No. 05-20-00263-CV         V.               Opinion delivered by Justice Evans,
                                            Justices Myers and Nowell
US BANK SELECT PORTFOLIO                    participating.
SERVICING, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this September 2, 2020.




                                      –3–